  Case 2:20-cv-00121-LGW-BWC Document 36 Filed 01/13/21 Page 1 of 2


                                                                                                  FILED
                                                                                       John E. Triplett, Acting Clerk
                                                                                        United States District Court
                       IN THE UNITED STATES DISTRICT COURT                          By CAsbell at 9:03 am, Jan 13, 2021
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               BRUNSWICK DIVISION


 DANTE G. FREDRICK,

                Plaintiff,                                  CIVIL ACTION NO.: 2:20-cv-121

        v.

 SGT. ERIC WATSON; MAJOR FNU
 MASTROIANNI; and SHERIFF JAMES K.
 PROCTOR,

                Defendants.


                                            ORDER
       This matter comes before the Court on Plaintiff’s Motion for Access to Court. Doc. 30.

Plaintiff states he is currently held at the Glynn County Detention Center after being transferred

from Camden County Jail. Id. at 1. Plaintiff explains when he is transferred from one facility to

another, he is not permitted to take any legal materials, including books or mail. Id. at 1–2.

Plaintiff is concerned he could be transferred again and forced to throw away his legal materials,

hampering his ability to prosecute his case. Id. at 2. Plaintiff seeks an order preventing his

transfer and permitting him to keep his legal books and materials while in prison. Id. at 4.

However, Plaintiff does not state transfer is imminent or that he is currently without his legal

books or materials.

       There is no “abstract, freestanding right to a law library or legal assistance.” Lewis v.

Casey, 518 U.S. 343, 351 (1996). However, prisoners have a constitutional right of access to the

courts which “requires prison authorities to . . . provid[e] prisoners with adequate law libraries or

adequate assistance from persons trained in the law.” Bounds v. Smith, 430 U.S. 817, 828
  Case 2:20-cv-00121-LGW-BWC Document 36 Filed 01/13/21 Page 2 of 2




(1977). To state a valid access-to-courts claim, a prisoner must show an actual injury resulting

from inadequate access to legal resources. Lewis, 518 U.S. at 351–52.

       Here, Plaintiff is only concerned about a potential injury. That is, Plaintiff is worried he

may be transferred in the future or otherwise have his legal materials confiscated but does not

allege he is currently unable to access his legal materials as needed. Further, Plaintiff has so far

been able to support his filings with numerous citations to legal authorities. See, e.g., Doc. 30 at

3. Thus, the Court DENIES as premature Plaintiff’s Motion for Access to Court.

       SO ORDERED this 13th day of January, 2021.




                                       ____________________________________
                                       BENJAMIN W. CHEESBRO
                                       UNITED STATES MAGISTRATE JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA




                                                  2
